     Case 3:18-cv-02709-BEN-WVG Document 23 Filed 04/20/20 PageID.842 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    VINCENT JANNUZZI,                                  Case No.: 18-CV-2709-BEN-WVG
12                                      Plaintiff,
                                                         ORDER ON JOINT MOTION TO
13    v.                                                 CONTINUE INITIAL EXPERT
                                                         DISCLOSURE, REBUTTAL
14    GENERAL MOTORS; and DOES 1
                                                         EXPERT DISCLOSURE, AND
      through 10, inclusive,
15                                                       DISCOVERY COMPLETION
                                     Defendants.         DEADLINE
16
17
18
19          On November 7, 2019, this Court issued a Scheduling Order Regulating Discovery
20    and Other Pre-Trial Proceedings, following the Parties’ Early Neutral Evaluation
21    Conference earlier on that same day. (Doc. No. 15.) On April 17, 2020, the Parties filed a
22    Joint Motion to Continue Initial Expert Disclosure, Rebuttal Expert Disclosure, and
23    Discovery Completion Deadline (“Joint Motion”). (Doc. No. 22.) In relevant part, the Joint
24    Motion seeks a two-month continuance of the expert and fact discovery cut-offs and related
25    pre-trial dates as set forth in the operative Scheduling Order. For the below reasons, the
26    Court DENIES without prejudice the Parties’ Joint Motion.
27          Rule 16(b) of the Federal Rules of Civil Procedure requires a movant to establish
28    good cause upon seeking modification of the scheduling order. Fed. R. Civ. P. 16(b). This

                                                     1
                                                                              18-CV-2709-BEN-WVG
     Case 3:18-cv-02709-BEN-WVG Document 23 Filed 04/20/20 PageID.843 Page 2 of 3



 1    good cause standard is primarily informed by the movant’s diligence in attempting to fully
 2    comply with the deadlines set by the Court. Matrix Motor Co. v. Toyota Jidosha Kabushiki
 3    Kaisha, 218 F.R.D. 667, 671 (C.D. Cal. 2003). Failure to make the requisite showing
 4    terminates the Court’s inquiry into whether it is appropriate to grant the movant’s requested
 5    relief from the operative scheduling order. Zivkovic v. S. Cal. Edison Co., 302 F.3d 1080,
 6    1087–88 (9th Cir. 2002).
 7          The Parties’ Joint Motion fails to meet Rule 16(b)’s good cause standard. The Joint
 8    Motion and supporting Declaration of Daniel Kalinowski (“Kalinowski Declaration”)
 9    repeatedly cite to “circumstances created by the Coronavirus Disease outbreak” that
10    supposedly warrant a two-month continuance of the Scheduling Order dates. (Doc. No.
11    22.) Glaringly, however, the Joint Motion and Kalinowski Declaration fail to delineate
12    what efforts, if any, the Parties have made to comply with the operative Scheduling Order,
13    what specific events in light of the COVID-19 outbreak have necessitated the Parties’ Joint
14    Motion filing, and why a two-month continuance of the discovery cut-offs and related pre-
15    trial deadlines is appropriate.
16          Further, the Joint Motion does not explain what discovery has already been
17    completed and what discovery remains, aside from the vehicle inspections referenced in
18    the Kalinowski Declaration. If the vehicle inspections are the only outstanding matters,
19    then it follows that all other discovery should have already been completed. In such an
20    instance, the Parties’ Joint Motion should have addressed with specificity the travel
21    required to conduct such vehicle inspections, an estimated timeline for completing the
22    vehicle inspections, and any other logistical considerations factoring into the Parties’
23    request for additional time to complete the vehicle inspections. Instead, the Joint Motion
24    misleadingly states “the specific reasons contained in the Declaration of Daniel Kalinowski
25    attached hereto support that good cause exists to extend the requested [deadlines]”, when
26    the Kalinowski Declaration provides a bare bones recital that “good cause exists for the
27    requested continuance to allow the Parties to access expert opinions and reports resulting
28    from vehicle inspections.” (Doc. Nos., 22, 22-1.) Counsel’s mere representation that good

                                                    2
                                                                                18-CV-2709-BEN-WVG
     Case 3:18-cv-02709-BEN-WVG Document 23 Filed 04/20/20 PageID.844 Page 3 of 3



 1    cause exists is no substitute for a showing of good cause.
 2          In so holding, the Court stresses that it is keenly aware of the serious challenges the
 3    COVID-19 pandemic has mounted upon society-at-large, particularly litigants, counsel,
 4    and the judiciary. Concurrently, however, the Court is not of the view that the COVID-19
 5    pandemic somehow relaxes the legal standard controlling parties’ continuance requests.
 6    Rule 16(b) and case law interpreting that Rule make clear that representations of general
 7    inconveniences, without more, fail to amount to good cause. The Kalinowski Declaration’s
 8    vague allusion to the Parties’ hampered ability to conduct vehicle inspections in light of
 9    COVID-19 travel restrictions falls far short of the factual specificity Rule 16(b) calls for.
10    Without further context and any showing of the Parties’ diligent attempts to comply with
11    the operative Scheduling Order, the Court has no basis to grant the Parties a continuance
12    for any amount of time. Accordingly, all deadlines memorialized in the November 7, 2019
13    Scheduling Order remain in effect.
14          IT IS SO ORDERED.
15    Dated: April 20, 2020
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    3
                                                                                18-CV-2709-BEN-WVG
